13-1487
         Terreros-Terreros v. Lynch
                                                                                        BIA
                                                                                   Straus, IJ
                                                                               A089 013 405
                                 UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT
                                       SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 17th day of February, two thousand sixteen.
 5
 6       PRESENT:
 7                ROBERT A. KATZMANN,
 8                         Chief Judge,
 9                BARRINGTON D. PARKER,
10                DEBRA ANN LIVINGSTON,
11                         Circuit Judges.
12       _____________________________________
13
14       LEANDRO REINERIO TERREROS-TERREROS,
15                Petitioner,
16
17                            v.                                13-1487
18                                                              NAC
19       LORETTA E. LYNCH, UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       _____________________________________
23
24       FOR PETITIONER:                  H. Raymond Fasano, New York, New
25                                        York.
26
27       FOR RESPONDENT:                  Stuart F. Delery, Assistant Attorney
28                                        General; Nancy E. Friedman, Senior
29                                        Litigation Counsel; Virginia Lum,
30                                        Trial Attorney, Office of
31                                        Immigration Litigation, United
32                                        States Department of Justice,
33                                        Washington, D.C.
 1        UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DISMISSED.

 5        Petitioner Leandro Reinerio Terreros-Terreros, a native

 6   and citizen of Ecuador, seeks review of a March 29, 2013,

 7   decision of the BIA, affirming the April 11, 2012, decision

 8   of Immigration Judge (“IJ”) Michael W. Straus, which denied

 9   his application for asylum, withholding of removal, and

10   relief under the Convention Against Torture (“CAT”).        In re

11   Leandro Reinerio Terreros-Terreros, No. A089 013 405 (B.I.A.

12 A.K. Marsh. 29, 2013), aff’g No. A089 013 405 (Immig. Ct. Hartford

13   Apr. 11, 2012).   We assume the parties’ familiarity with the

14   underlying facts and procedural history in this case.

15        Under the circumstances of this case, we review the

16   IJ’s decision as supplemented by the BIA.     See Chen v.

17   Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).    The applicable

18   standards of review are well established.     See 8 U.S.C. §

19   1252(b)(4)(B); Chen, 417 F.3d at 271.

20   A.   Asylum

21         Terreros-Terreros fails to challenge the agency’s

22   pretermission of his asylum application as untimely in his

23   brief to this Court.   See 8 U.S.C. § 1158(a)(2)(B); Zhang v.

                                   2
 1   Gonzales, 426 F.3d 540, 541 n.1, 545 n.7 (2d Cir. 2005)

 2   (issues not sufficiently argued in the briefs are considered

 3   waived).   Accordingly, he has waived any challenge to the

 4   agency’s denial of asylum.

 5   B.   Withholding of Removal and CAT

 6        Here, the IJ found that, even if Terreros-Terreros had

 7   been able to establish past persecution on account of a

 8   protected ground, his claim would fail because he could

 9   safely relocate within Ecuador as he had lived in Quito for

10   a month without incident.    The agency’s regulations provide

11   that “an immigration judge . . . shall deny the asylum

12   application of an alien found to be a refugee on the basis

13   of past persecution if . . . [t]he applicant could avoid

14   persecution by relocating to another part of the applicant’s

15   country of nationality . . . and under all the

16   circumstances, it would be reasonable to expect the

17   applicant to do so.” 8 C.F.R. § 1208.13(b)(1)(i); see also

18   Singh v. BIA, 435 F.3d 216, 219 (2d Cir. 2006).    The BIA

19   found that Terreros-Terreros failed to challenge this

20   dispositive finding on appeal.

21        We have never held that a petitioner is limited to the

22   “exact contours” of his argument to the agency.    Gill v.


                                    3
 1   INS, 420 F.3d 82, 86 (2d Cir. 2005).    On the contrary, we

 2   have held that 8 U.S.C. Section 1252(d)(1) does not prevent

 3   us from considering “specific, subsidiary legal arguments,

 4   or arguments by extension,” even if those arguments were not

 5   presented below. Gill, 420 F.3d at 86; see Restrepo v.

 6   McElroy, 369 F.3d 627, 633 n.10 (2d Cir. 2004); Drax v.

 7   Reno, 338 F.3d 98, 112 n.19 (2d Cir. 2003).    In determining

 8   which arguments constitute “issues,” which must be

 9   exhausted, and which constitute “subsidiary arguments,”

10   which do not, we examine whether an unexhausted argument

11   “constitutes a ground, in and of itself, on which an IJ's

12   denial of [relief] may be based.” See Steevenez v. Gonzales,

13   476 F.3d 114, 117-118 (2d Cir. 2007).   Accordingly, when a

14   petitioner fails to challenge the IJ’s finding that he could

15   relocate safely within his country, we decline to consider

16   that unexhausted argument because, on its own, internal

17   relocation is a proper basis for a denial of relief.     Id.

18       Here,   Terreros-Terreros argued before the BIA that he

19   “could not escape” participating in the gang, “could not

20   secure any protection from the Ecuadorian government,” and

21   noted that there was widespread “corruption within the

22   country.”   Terreros-Terreros also stated in the conclusion


                                  4
 1   that he was “unable and unwilling to return” to Ecuador

 2   because of his fear.   The BIA reasonably deemed these

 3   statements insufficient to challenge the IJ’s internal

 4   relocation finding.

 5       In addition, the BIA found that    Terreros-Terreros

 6   failed to challenge the denial of CAT relief in his

 7   counseled brief, and deemed it waived.    Thus, as a statutory

 8   matter, we are without jurisdiction to consider any

 9   challenge to the denial of CAT relief.    8 U.S.C.

10   § 1252(d)(1); Karaj v. Gonzales, 462 F.3d 113, 119 (2d Cir.

11   2006).

12       For the foregoing reasons, the petition for review is

13   DISMISSED.   As we have completed our review, any stay of

14   removal that the Court previously granted in this petition

15   is VACATED, and any pending motion for a stay of removal in

16   this petition is DISMISSED as moot.    Any pending request for

17   oral argument in this petition is DENIED in accordance with

18   Federal Rule of Appellate Procedure 34(a)(2), and Second

19   Circuit Local Rule 34.1(b).

20                                 FOR THE COURT:
21                                 Catherine O’Hagan Wolfe, Clerk
22




                                    5